Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about May 3, 2005, which granted the motions of defendant Doctors Kapit and Mirrer for summary judgment dismissing the complaint as against them as time-barred, unanimously affirmed, without costs.
The continuous treatment doctrine is not applicable to toll *216the running of the statutory period with respect to the claims against respondent doctors. The record establishes that the treatment relied upon by plaintiff to toll the statutory period was not for the particular condition giving rise to the instant malpractice claims (see Prinz-Schwartz v Levitan, 17 AD3d 175, 178 [2005]; Vazquez v New York City Health & Hosps. Corp., 279 AD2d 368 [2001]). Concur—Tom, J.E, Saxe, Friedman, Sullivan and McGuire, JJ.